ORDER

PER CURIAM:
The Director of Revenue appeals the order of the Circuit Court of Jackson County, Missouri, reinstating the driving privilege of Patricia L. Keaton. Keaton’s license was revoked upon her refusal to submit to chemical testing pursuant to § 677.041, RSMo 1994.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed. Rule 84.16(b).